Money627@@((Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An information disclosure statement has not been received.  If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 & 8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites the limitation “wherein a length of the capillary tubing corresponds to a maximum value of a suppression ratio” which is unclear as to what length of the capillary tube is required to meet a “maximum value of a suppression ratio”.  Examiner looks to the specification [0048] & (Fig. 16 shows example lengths in the range of 15-24 feet). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 & 8, are rejected under 35 U.S.C. 103 as being unpatentable over Haney (MAX A. HANEY: "The differential viscometer. I. A new approach to the measurement of specific viscosities of polymer solutions", JOURNAL OF APPLIED POLYMER SCIENCE,
vol. 30, no. 7, 1 July 1985 (1985-07-01), pages 3023-3036, XP055099790,
ISSN: 0021-8995, DO I: 10 .1 002/app.1985. 070300724 ;”Haney”) in view of Trainoff (US 20070068229;”Trainoff”).
.
Claim 1. Haney discloses a capillary bridge viscometer (Fig. 1 page 3025) comprising: a bridge (Fig. 1: overall device) to receive a solvent [Page 3025 first ¶ 1. Solvent at constant
inlet pressure Pi flows continuously through the bridge network] comprising a first arm (Fig. 1: R1 & R3  plus connections) comprising a first pair of series connected sensing capillaries (Fig. 1: R1 & R3 sensing capillaries) a second arm (Fig. 1: R2 & R4 plus connections) comprising a second pair of series connected sensing capillaries (Fig. 1: R2 & R4 sensing capillaries), and a delay volume (Fig. 1: B bypass reservoir) [Page 3025 and reservoir B is filled (or remains filled) with solvent. In the BYPASS position solvent is flowing] connected in series (Fig. 1:  B reservoir adjacent (e.g. series) with R4 and between R2 and R4) between the second pair of series connected sensing capillaries (Fig. 1: R2 & R4), wherein the second arm (Fig. 1: R2 & R4 plus connections) is connected in parallel (arms connected in parallel between double center nodes of the 1st and 2nd arms), with the first arm (R1 & R3  plus connections), a first differential pressure transducer (Fig. 1: DPT) coupled across (Fig. 1:  the first arm (Fig. 1:  R1 & R3  plus connections) and the second arm (Fig. 1: R2 & R4 plus connections), such that the first differential pressure transducer (Fig. 1: DPT) is coupled to the first arm (Fig. 1: R1 & R3  plus connections) at a first junction (Fig. 1:  Between R1 & R3 there is a center node that is the connection point for parallel connection),between each of the first pair of series connected sensing capillaries (Fig. 1: R1 & R3), and such that the first differential pressure transducer (Fig. 1: DPT) is coupled (Fig. 1: DPT on parallel connection between first and  second arm) to the second arm (Fig. 1: R2 & R4 plus connections) at a second junction (Fig. 1: R2 & R4 center node is the connection point for parallel connection), between one of the second pair of series connected sensing capillaries (Fig. 1: R2 & R4 plus connections) and the delay volume (Fig. 1: B), and a pressure compensation volume (Fig. 1: Sa: A) connected to the first junction (Fig. 1: R1 & R3 center node is the connection point for parallel connection),and to the first differential pressure transducer (Fig. 1: DPT), wherein the pressure compensation volume (Fig. 1: reservoir Sa: A) comprises capillary tubing  (Fig. 1: Sa: A extra capillary tubing ) [Page. 3028-3029, "Capillaries" The reservoirs are coiled tubes and the connections are made of stainless steel tubing], a second differential pressure transducer connected in parallel, with the first arm (Fig. 1: R1 & R3 plus connections) and the second arm (R2 & R4 plus connections); and wherein a length of the capillary tubing corresponds to a maximum value of a suppression ratio [Pages  3028-3029, "Capillaries" The work described herein was obtained with stainless steel capillaries of 0.625 in. OD with either 0.02 in. ID x 8 ft L or 0.016 in. ID x 3 ft L. In either case the capillaries have a sufficiently high length/internal diameter ratio that kinetic energy corrections and end effects should be negligible], thereby eliminating parasitic noise from pump pulses [Note limitation “thereby…” a structural requirement (MPEP 2111.4  Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure)].
 a second differential pressure transducer connected in parallel with the first arm and the second arm.
Trainoff teaches a viscosity bridge (Fig.1: overall device) a second differential pressure transducer (Fig.  1: IP 26) connected in parallel (Fig. 1: 26 is in parallel with first 102 & 104 and second 110 & 112) with the first (Fig. 1:  102 & 104) and the second (Fig. 1:  110 & 112) arm [0011].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Trainoff’s connection of a differential pressure transducer across the inlet and outlet in parallel with the first and second arms with Haney’s as modified bridge viscometer because it improves test results by monitoring the balance of pressure across the viscometer in order to feedback the data and continuously stabilize the pressure between the inlet and outlet [Trainoff 0009]. 


    PNG
    media_image1.png
    457
    519
    media_image1.png
    Greyscale

Claim 3. The capillary bridge viscometer of claim 1 Haney further discloses the tubing comprises stainless steel [Pages 3028-3029, "Capillaries" The work described herein was obtained with stainless steel capillaries of 0.625 in. OD with either 0.02 in. ID x 8 ft L or 0.016 in. ID x 3 ft L. In either case the capillaries have a sufficiently high length/internal diameter ratio that kinetic energy corrections and end effects should be negligible].  
Claim 8. The capillary bridge viscometer of claim 1. Haney further discloses a valve (Fig. 1: Sa) connected [Page 3025, “Principles” Two sample reservoirs A and B can be switched simultaneously in or out of the flow streams by means of tandem switching valves SASW When the reservoirs are out of the streams (BYPASS position of SAS & they can be filled with solutions by means of a sample introduction system not shown] to said pressure compensation volume (Fig. 1: A) to permit the volume to be flushed by fluid passing through the first arm [Page 3029: A pushbutton switch activates the small gear pump and opens one of the solenoid valves to flush the selected reservoir with sample solution. Sample flush volume must be sufficient to purge out all old sample/solvent, typically about 6-8 mL] & [Page 3025:  “Principles” Now when the valves SASB are turned to the INJECT position the sample solution in reservoir A flows through capillary R3, but solvent flows through the other three capillaries R1, R2, R4,. If the sample solution is more viscous than the solvent, there will be a pressure increase on the left side of the bridge. When the solvent is completely purged from R3 by the solution the differential pressure attains a steady state value A P above the baseline value].




Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20080245133 
Titterton; Alan et al.
Viscometer bridge with additional regulation 
US 20070079659 
Titterton; Alan
Viscometer bridge with additional regulation 
US 3808877 
Blair; David E.
Coiled reservoir
US 4165632 
Weber; Gerhard et al.
viscometer valve arrangements
US 20060213256 
KWANNEUF S P et al.
Viscometer bridge



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856